Citation Nr: 0404383	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  97-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residual scar of the right wrist status post ganglion cyst 
removal, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from August 1984 to September 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the veteran was 
granted service connection for a residual scar of the right 
wrist status post ganglion cyst removal, which was rated 
noncompensable.  The veteran filed a January 1997 notice of 
disagreement with this rating evaluation and perfected his 
appeal in May 1997.  By way of a January 1998 rating 
decision, the residual scar of the right wrist status post 
ganglion cyst removal was rated as 10 percent disabling 
because the scarring was tender an painful.  The veteran 
continued with his grievance for entitlement to a higher 
rating by appearing for a RO hearing in March 2000.  

The Board notes that in hearing presentation in March 2000 
and in written correspondence, the veteran appears to claim 
that he has neurological disability which is associated with 
his service-connected residual scar of the right wrist status 
post ganglion cyst removal.  A claim for a neurological 
disability has not been developed or adjudicated for 
appellate review.  As such, the issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

The residual scar of the right wrist status post ganglion 
cyst removal is well healed, with slight pain and tenderness.  
There is no evidence of skin breakdown, edema, and 
inflammation, or any form of induration.





CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residual scar of the right wrist status post ganglion 
cyst removal have not been met.  38 U.S.C.A.          § 1155, 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (Prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (From August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to these claims because 
they are currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim for a rating in excess of 10 
percent for residual scar of the right wrist status post 
ganglion cyst removal, and that the requirements of the VCAA 
have been satisfied.

The veteran and his representative have been provided with a 
copy of the appealed rating decision, an SOC and SSOCs that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  

In addition, in a July 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id., slip op at 16-17.

In the present case, the veteran submitted his claim for 
service connection for a right wrist condition in April 1996.  
In August 1996, the RO granted service connection for 
residual scar of the right wrist, status post ganglion cyst 
removal and assigned a noncompensable rating.  The veteran 
appealed the initial rating and in a January 1998 rating 
decision, the RO increased the rating to 10 percent.  
Thereafter, on November 9, 2000, the VCAA was enacted, and in 
June 2002, the Court issued its decision in Quartuccio.  In 
July 2003, pursuant to the VCAA and Quartuccio, the RO 
advised the veteran of the information and evidence not of 
record that is necessary to substantiate his claim for an 
initial rating in excess of 10 percent.  In the discussion 
contained in that letter, the veteran was notified of the 
evidence obtained in connection with his claim.  The veteran 
was also notified of the type of evidence that he needed to 
send to VA in order to substantiate his claim, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence showing that 
his service-connected disability warranted a rating in excess 
of 10 percent.  

Thus, given the particular fact that the August 1996 appealed 
rating decision predated the enactment of the VCAA, as well 
as the court's decision in Quartuccio, the Board finds that 
any defect in the timing of the provision of notice was 
properly cured when the RO furnished the veteran the letter 
dated in July 2003.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For the above reasons, the Board finds that the RO's notice 
in July 2003 complies with the specificity requirements of 
Quartuccio (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (preadjudicatory VCAA notice and 
the content of the notice requirement).

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder the veteran's service medical records, 
outpatient treatment reports and VA examination reports.  As 
the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes VA 
has satisfied the notice and assistance provisions as found 
in the VCAA.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  

Service medical records show that in 1986, the veteran 
underwent the removal of a ganglion cyst from the dorsal 
right wrist.  In July 1994, he underwent another ganglion 
cyst removal from the dorsal aspect of the right wrist.  In 
August 1996, the RO granted service connection for residual 
scar of the right wrist status post ganglion cyst removal and 
assigned a noncompensable rating.  The disability was 
subsequently rated 10 percent under the diagnostic code 
pertaining to scars (i.e. Code 7804).

Under Diagnostic Code 7803, scars that are superficial, 
poorly nourished, and with repeated ulcerations will be rated 
as 10 percent disabling.  Diagnostic Code 7804 provides a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration.  According to Diagnostic 
Code 7805, all other scars will be rated based on limitation 
of motion for the affected part.  38 C.F.R. § 4.118 (2001).

Limitation of the wrist which results in dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm warrants a 10 percent rating.  A rating in excess of 
10 percent requires ankylosis of the wrist.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5214, 5215.

The Board observes that by regulatory amendment, effective 
August 30, 2002, changes were made to the schedular criteria 
for evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(July 31, 2002).  The new criteria provide for assignment of 
a 10 percent evaluation for scars other than on the head 
face, or neck, where such are deep and cause limited motion 
in an area exceeding six square inches; for scars covering an 
area of 144 square inches or greater even where superficial 
and without resulting motion limitation; for superficial but 
tender and painful scars; and for unstable scars 
(characterized by a frequent loss of skin covering the scar).  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804.  
Otherwise, scars will continue to be rated on the limitation 
of motion of the affected part.  38 C.F.R.        § 4.118, 
Diagnostic Code 7805.

Scars other than on the head face, or neck, where such are 
deep and cause limited motion in an area exceeding twelve 
square inches warrants a 20 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7801.

Generally, where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991); see also 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 
2001); VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  As it pertains to the veteran's scars, 
the provisions under which he will be evaluated are similar 
both under the old and the new criteria.  Therefore, an 
adjudication of his claim at this juncture poses not 
prejudice to the veteran.  

That said, applying the evidence to the former and the 
revised criteria, the Board finds, by a preponderance of the 
evidence, that the service-connected residual scar of the 
right wrist status post ganglion cyst removal do not 
warranted a compensable disability.  In this regard, when 
examined by VA in July 1997, the veteran complained of pain 
and swelling of the right wrist.  The examiner noted that the 
veteran had a 4 cm tender scar on the dorsum of the wrist at 
the distal radius level.  He was also noted to have a 
fluctuant cyst 1 1/2 diameter just proximal to the scar.  Range 
of motion studies of the right wrist revealed the following: 
pronation to 80 degrees, supination to 85 degrees, radial 
deviation to 29 degrees, ulnar deviation to 53 degrees, 
palmar flexion to 35 degrees and dorsiflexion to 50 degrees.  
The diagnosis was right wrist ganglion cyst with limited 
range of motion.  

A peripheral nerve VA examination dated in July 1997, 
revealed that the veteran had a 1 x 1 cm cyst of the dorsal 
right wrist.  He had no atrophy of the hand and his strength 
was 5/5.

Outpatient treatment reports from 2000 to 2003 reveal that 
the veteran complained of right wrist pain.

The veteran, in February 2003, underwent a VA examination.  
Examination findings revealed a 3 cm x 2 cm scar on the 
dorsum right wrist without tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
hypo/hyperpigmentation or keloiding.  He had no limitation of 
motion or function and no burn scar.  The diagnosis was right 
wrist scar, status post ganglion cyst.  The examiner 
submitted an addendum to the examination report in which he 
stated that the scar was well-healed without breakdown of the 
skin.  He stated that the veteran had slight pain and 
tenderness.  The texture of the skin around the scar was 
soft.  It was not irregular, atrophic, shinny, or scaly.  The 
scar was stable.  There was no edema, inflammation or any 
form of induration.  He again stated that there was no 
limitation of function by the scar.  Range of motion of the 
right wrist was ascertained as: dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, radial deviation to 20 degrees 
and ulnar deviation to 45 degrees.  Range of motion was not 
affected by pain, fatigue, weakness, incoordination or lack 
of endurance.  He stated that the veteran was able to do his 
normal hand function for his activities of daily living.

The objective findings from 1997 to 2003 fail to show that a 
rating in excess of 10 percent is warranted for residual scar 
of the right wrist status post ganglion cyst removal.  For 
the most part, objective findings pertaining to the right 
wrist scar has been negative.  The Board observes that in 
1997, the veteran was noted to have limitation of motion of 
the right wrist.  Such limitation, however, would fail to 
meet the criteria for a compensable rating under 38 C.F.R. 
§ 4.71, Code 5215.  In this regard, the veteran had 
dorsiflexion to 50 degrees and palmar flexion to 35 degrees.  
It is interesting to note that when examined in February 2003 
his dorsiflexion and palmar flexion of the right wrist were 
normal.  See 38 C.F.R. § 4.71, Plate I.  Additionally, the VA 
examiner stated in February 2003 that the veteran's right 
wrist was not affected by any, fatigue, weakness, 
incoordination or lack of indurance.  Consequently, the Board 
must find that there is no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The objective findings from 1997 to 2003 reveal that the 
veteran's residual scar of the right wrist status post 
ganglion cyst includes slight pain and tenderness.  Such 
findings result in no more than a 10 percent rating under any 
of the applicable codes.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the residuals of a ganglion 
cyst of the right wrist was more than 10 percent disabling.  
Thus "staged ratings" are inapplicable to this case. 

In sum, the evidence shows that the scar of the right wrist 
is well-healed, superficial, with no ulceration and causes 
minimal, if any, limitation of function.  Consequently, the 
Board must conclude that the preponderance of the evidence is 
against the claim for an initial rating in excess of 10 
percent for residual scar of the right wrist status post 
ganglion cyst removal; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).









ORDER

A rating in excess of 10 percent for residual scar of the 
right wrist, status post ganglion cyst is denied.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



